Fill in this information to identify the case:

Debtor 1 Lashon Bates, aka Lashon R. Bates, aka Lashon Renee Bates

Debtor 2 Wayne Bates
(Spouse, if filing)


United States Bankruptcy Court for the: SOUTHERN                     District of ALABAMA
                                                                              (State)

Case number 19-10582-JCO



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtors’ plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtors’
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtors’ principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               Quicken Loans Inc.                                  Court claim no. (if known)         5

Last four digits of any number you                  XXXXXX0417
use to identify the debtors’ account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                        Dates incurred                               Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                     3/19/2019,                            (5)    $        500.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:           _____________                                                             (10)   $          0.00
11. Other. Specify:          Plan Review                                                   2/27/2019,                            (11)   $        150.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
                      Case 19-10582              Doc    Filed 04/12/19           Entered 04/12/19 15:04:50                 Desc Main
                                                            Document             Page 1 of 4
Debtor 1        Lashon Bates, aka Lashon R. Bates, aka Lashon Renee Bates            Case number (if known)      19-10582
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Jackson E. Duncan, III                                                               Date       4/12/2019
                 Signature

Print:           Jackson                      E.                            Duncan, III                  Title      Bankruptcy Attorney
                 First Name                   Middle Name                   Last Name

Company          McCalla Raymer Leibert Pierce, LLC, attorney for Quicken Loans Inc.

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                     30076
                 City                                 State                  ZIP Code

Contact phone           205-208-1804                                             Email       Jackson.Duncan@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
                  Case 19-10582                    Doc        Filed 04/12/19         Entered 04/12/19 15:04:50                    Desc Main
                                                                  Document           Page 2 of 4
B 10 (Supplement 2) (12/11)                                          Case:                                                      Page 3


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF ALABAMA


In re:                                                                   )
                                                                         )      Case No. 19-10582-JCO
Lashon Bates                                                             )      Chapter 13
aka Lashon R. Bates                                                      )
aka Lashon Renee Bates                                                   )      JUDGE: JERRY C. OLDSHUE
Wayne Bates



                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Bankruptcy/Proof of Claim Fees:                                                                                              $500.00
                                                     Preparation and Filing of Proof of
                   03/19/2019                                                                                      $500.00
                                                     Claim

 Other:                                                                                                                       $150.00
                                                     Review and Analysis of Schedules,
                   02/27/2019                                                                                      $150.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                              $650.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1




     Case 19-10582                Doc         Filed 04/12/19                 Entered 04/12/19 15:04:50                   Desc Main
                                                  Document                   Page 3 of 4
B 10 (Supplement 2) (12/11)                       Case:                                           Page 4




                                                          Bankruptcy Case No.: 19-10582
 In Re:                                                   Chapter:             13
           Lashon Bates                                   Judge:               Jerry C. Oldshue
           aka Lashon R. Bates
           aka Lashon Renee Bates
           Wayne Bates

                                     CERTIFICATE OF SERVICE

       I, Jackson E. Duncan, III, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama
Road, Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Lashon Bates
20764 County Road 49
Silverhill, AL 36576

Wayne Bates
20764 County Road 49
Silverhill, AL 36576

Stephen L. Klimjack                             (served via ECF Notification)
1252 Dauphin Street
Mobile, AL 36604

Daniel B. O'Brien, Trustee                      (served via ECF Notification)
Chapter 13 Trustee
P.O. Box 1884
Mobile, AL 36633

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:            4/12/2019     By:    /s/Jackson E. Duncan, III
                          (date)             Jackson E. Duncan, III
                                             Alabama BAR No. 4919N67J
                                             Attorney for Quicken Loans Inc.




    Case 19-10582             Doc   Filed 04/12/19    Entered 04/12/19 15:04:50      Desc Main
                                        Document      Page 4 of 4
